DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Claims 1, 23 and 27 have been amended.  Claims 1-11 and 13-27 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim “…wherein the biobased aliphatic diol constitutes at least about 95% by weight of a total amount of an antifreeze composition in the puncture sealing composition…”
In claims 9 and 10, applicants claim the puncture sealing composition as “further comprising glycerin present at about 1% to about 15% by weight.” and “wherein the glycerin is present at about 2% to about 10% by weight.”
In the instant specification, applicants disclose glycerin as an antifreeze agent.  Therefore, it is unclear as to whether the composition can contain greater than 5 wt% of other antifreeze agents or not, as claims and 10 allow the amount of glycerin to be present in an amount of up to 10 and 15 wt%.

Claim Rejections - 35 USC § 103
Claims 1-8, 11, 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098538 in view of Wehner (US 2007/0200088) and/or Liu (US 7,968,319), as evidenced by US 2015/0175862 and US 8,183,309, and further in view of JP 10-217344, Tanaka (US 5,610,212) and Sulemanji (US 2016/0289509), as evidenced by JP 2000-282081.  For convenience, the machine translation of JP 2015-098538, and the English language equivalent of JP 10-217344, EP 846552, will be cited below.
JP ‘538 exemplifies the following puncture sealant compositions:

    PNG
    media_image1.png
    512
    703
    media_image1.png
    Greyscale

The rosin ester is described by JP ‘528 as a tackifier (p. 12, [0046]) and 1 mPaS = 1 cps.
JP ‘538 teaches that the rubber latex can include natural rubber latex and synthetic rubber latex (p. 3, [0012]), which can be used alone or in combination, where the synthetic lattices are listed to include BR, SBR, etc. (p. 4, [0014]).
Using a combination of 1-41 wt% NR and 41-1 wt% SBR is prima facie obvious as JP ‘538 suggests this modification, and the particular type of rubber latex does not affect the low temperature viscosity, as evidenced by US ‘862, the comparisons shown in the table below; therefore, one of ordinary skill in the art would expect a blend of NR and SBR to still result in a low temperature viscosity of -40ºC, as claimed.

    PNG
    media_image2.png
    521
    940
    media_image2.png
    Greyscale

The ranges of NR and SBR overlap with the claimed ranges of 5-50 wt% NR and 2-50 wt% synthetic rubber latex in instant claim 1, the claimed ranges of 10-40 wt% and 20-30 wt% NR in instant claims 13 and 14, and the claimed ranges of 3-25 wt% and 4-10 wt% synthetic rubber latex in instant claims 16 and 17, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Using a combination of NR and SBR as the latex for tire puncture sealants is known in the art, as evidenced by US ‘309.
JP ‘538 teaches that the natural rubber latex can be that of a deproteinized natural rubber latex prepared in accordance with JP 10-217344.
JP 10-217344 (or EP ‘552) exemplifies carrying out the deproteinization and adding Emal E-70C as a stabilizer (p. 7, Table 2), which is sodium polyoxyethylene lauryl ether sulfate (p. 4) with a POE=2, as evidenced by JP 2000-282081 (p. 6, [0034]).
Tanaka exemplifies deproteinizing rubber using a similar method of JP ‘344, and then stabilizing with sodium polyoxyethylene(3) dodecyl ether sulfate, provides a MST (mechanical stability) of 1800 seconds (col. 7, Table 1, Example 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a deproteinized natural rubber which is stabilized with Emal 70C, as this is suggested by the teachings of JP ‘538, providing a natural rubber latex with a mechanical stability of greater than 1050 seconds, as claimed. 

JP ‘538 does not teach the amount of coagulant present in the natural rubber latex or it being highly filtered.
Sulemanji teaches the use of a highly filtered natural rubber latex that is substantially free of coagulants, teaching that the filtered natural rubber latex results in a latex with a fine, free-flowing state that enables passage through the valve stem of a tire without removing the core and seal (p. 1, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a highly filtered rubber latex that is substantially free of coagulants as Sulemanji teaches that this enables the sealant to be applied through the valve stem of a tire without removing the core and seal.

JP ‘538 does not teach how the 1,3-propanediol was made.
Wehner teaches that glycols are biodegradable compounds, but that biodegradation of glycols derived from fossil-based sources has the unavoidable consequence of releasing previously fixed CO2 into the atmosphere, which is known to cause global warming (p. 1, [0002]-[0004]).  Wehner teaches preparing 1,3-propanediol for antifreeze compositions having a bio-based content of about 1-100%, which is biologically-derived, which then contributes to no anthropogenic CO2 emissions to the atmosphere (Id.).  Wehner teaches that the purity of   biologically derived 1,3-propanediol (Bio-PDO) is higher than chemically synthesized 1,3-propanediol and other glycols (p. 5, [0074]).  Wehner actually exemplifies the use of Bio-PDO in a natural rubber latex/tackifier sealant (p. 9, [0104]).
Liu teaches that 1,3-propanediol is an important raw material for chemical industry, such as an organic solvent in coatings, lubricants and antifreeze industry, and the like (col. 1, ll. 20-25).  Liu teaches that there are two major methods for producing 1,3-propanediol, chemical and biological methods, teaching that compared to chemical synthesis methods, microbe fermentation methods for producing 1,3-propanediol possess many significant advantages, including mild production conditions, good selectivity, less by-products, easy to separate and purify, without environmental pollution, etc. (col. 2, ll. 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a biobased 1,3-propanediol in place of the 1,3-propanediol in the sealant of Ichikawa, as Wehner teaches that biobased 1,3-propanediol can be used as an antifreeze agent, such as in natural rubber latex based sealants, contributes no anthropogenic CO2 emissions to the atmosphere, and when using biological methods to prepare 1,3-propanediol, environmental pollution is prevented, as taught by Liu.

JP ‘538 in view of Wehner and/or Liu and further in view of JP ‘344, Tanaka and Sulemanji is prima facie obvious over instant claims 1-4, 6-8, 11, 13-18, 20 and 21.
As to claims 5 and 22, Sulemanji teaches that the sealant can include 0.5-2.5 wt% of an inorganic powder, such as calcium carbonate, barium carbonate, silicon dioxide, titanium dioxide, calcium sulfate, barium sulfate, aluminum oxide, and the like, to facilitate the formation of a strong and long-lasting sealing and repair of the punctured tire (p. 1, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.5-2.5 wt% of a filler in the tire puncture sealant of JP ‘538, as Sulemanji teaches that the inclusion of facilitates formation of a strong and long-lasting sealing and repair of the punctured tire.
As to claims 23 and 24, JP ‘538 exemplifies the compositions as having a viscosity at -40ºC; therefore, the freezing temperature is inherently less than -40ºC or even -45ºC, as a viscosity of around 1800-1900 cps is significant compared to a solid product.
As to claim 27, JP ‘538 does not specifically teach a method of preparing the sealant; however, mixing the ingredients together until the sealant is homogenous is prima facie obvious.  Alternatively, Sulemanji teaches preparing the sealant by mixing the following ingredients together (p. 2, [0014]).

Claims 1-4, 6-8, 13-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2015/0175862) in view of Wehner (US 2007/0200088) and/or Liu (US 7,968,319), as evidenced by US 2015/0175862 and US 8,183,309, and further in view of JP 10-217344, Tanaka (US 5,610,212) and Sulemanji (US 2016/0289509), as evidenced by JP 2000-282081.  For convenience, the English language equivalent of JP 10-217344, EP 846552, and the machine translation of JP 2000-282081 will be cited below.
Ichikawa exemplifies the following puncture sealing agent compositions (pp. 6-7, Table 3):

    PNG
    media_image3.png
    569
    862
    media_image3.png
    Greyscale

Ichikawa teaches that the rubber latex can include natural rubber latex and synthetic rubber latex which can be used alone or in combination, where the synthetic lattices are listed to include BR, SBR, etc. (p. 2, [0026]).
Using a combination of 1-24 wt% NR and 24-1 wt% SBR is prima facie obvious as Ichikawa suggests this modification, and the particular type of rubber latex does not affect the low temperature viscosity, as evidenced by US ‘862, the comparisons shown in the table below (p. 5, Table 1); therefore, one of ordinary skill in the art would expect a blend of NR and SBR to still result in a low temperature viscosity of -40ºC, as claimed.

    PNG
    media_image2.png
    521
    940
    media_image2.png
    Greyscale

The ranges of NR and SBR overlap with the claimed ranges of 5-50 wt% NR and 2-50 wt% synthetic rubber latex in instant claim 1, the claimed ranges of 10-40 wt% and 20-30 wt% NR in instant claims 13 and 14, and the claimed ranges of 3-25 wt% and 4-10 wt% synthetic rubber latex in instant claims 16 and 17, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Using a combination of NR and SBR as the latex for tire puncture sealants is known in the art, as evidenced by US ‘309.
Note that the tackifier is a terpene resin emulsion and Emulgen 320P, 420, 430 and 150 meet applicants’ nonionic surfactant.
Ichikawa teaches that the natural rubber latex can be that of a deproteinized natural rubber latex prepared in accordance with JP 10-217344.
JP 10-217344 (or EP ‘552) exemplifies carrying out the deproteinization and adding Emal E-70C as a stabilizer (p. 7, Table 2), which is sodium polyoxyethylene lauryl ether sulfate (p. 4) with a POE=2, as evidenced by JP 2000-282081 (p. 6, [0034]).
Tanaka exemplifies deproteinizing rubber using a similar method of JP ‘344, and then stabilizing with sodium polyoxyethylene(3) dodecyl ether sulfate, provides a MST (mechanical stability) of 1800 seconds (col. 7, Table 1, Example 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a deproteinized natural rubber which is stabilized with Emal 70C, as this is suggested by the teachings of Ichikawa, providing a natural rubber latex with a mechanical stability of greater than 1050 seconds, as claimed. 

Ichikawa does not teach the amount of coagulant present in the natural rubber latex or it being highly filtered.
Sulemanji teaches the use of a highly filtered natural rubber latex that is substantially free of coagulants, teaching that the filtered natural rubber latex results in a latex with a fine, free-flowing state that enables passage through the valve stem of a tire without removing the core and seal (p. 1, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a highly filtered rubber latex that is substantially free of coagulants as Sulemanji teaches that this enables the sealant to be applied through the valve stem of a tire without removing the core and seal.

Ichikawa does not teach how the 1,3-propanediol was made.
Wehner teaches that glycols are biodegradable compounds, but that biodegradation of glycols derived from fossil-based sources has the unavoidable consequence of releasing previously fixed CO2 into the atmosphere, which is known to cause global warming (p. 1, [0002]-[0004]).  Wehner teaches preparing 1,3-propanediol for antifreeze compositions having a bio-based content of about 1-100%, which is biologically-derived, which then contributes to no anthropogenic CO2 emissions to the atmosphere (Id.).  Wehner teaches that the purity of   biologically derived 1,3-propanediol (Bio-PDO) is higher than chemically synthesized 1,3-propanediol and other glycols (p. 5, [0074]).  Wehner actually exemplifies the use of Bio-PDO in a natural rubber latex/tackifier sealant (p. 9, [0104]).
Liu teaches that 1,3-propanediol is an important raw material for chemical industry, such as an organic solvent in coatings, lubricants and antifreezer industry, and the like (col. 1, ll. 20-25).  Liu teaches that there are two major methods for producing 1,3-propanediol, chemical and biological methods, teaching that compared to chemical synthesis methods, microbe fermentation methods for producing 1,3-propanediol possess many significant advantages, including mild production conditions, good selectivity, less by-products, easy to separate and purify, without environmental pollution, etc. (col. 2, ll. 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a biobased 1,3-propanediol in the sealant of Ichikawa, as Wehner teaches that biobased 1,3-propanediol can be used as an antifreeze component in natural rubber latex sealants, contributes no anthropogenic CO2 emissions to the atmosphere, and when using biological methods to prepare 1,3-propanediol, environmental pollution is prevented, as taught by Liu.
Ichikawa in view of Wehner and/or Liu and further in view of JP 10-217344, Tanaka and Sulemanji is prima facie obvious over instant claims 1-4, 6-8, 11 and 13-21.
As to claims 5 and 22, Sulemanji teaches that the sealant can include 0.5-2.5 wt% of an inorganic powder, such as calcium carbonate, barium carbonate, silicon dioxide, titanium dioxide, calcium sulfate, barium sulfate, aluminum oxide, and the like, to facilitate the formation of a strong and long-lasting sealing and repair of the punctured tire (p. 1, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.5-2.5 wt% of a filler in the tire puncture sealant of Ichikawa, as Sulemanji teaches that the inclusion of facilitates formation of a strong and long-lasting sealing and repair of the punctured tire.
As to claims 23 and 24, Ichikawa exemplifies the compositions as having a viscosity at -40ºC; therefore, the freezing temperature is inherently less than -40ºC or even -45ºC, as a viscosity of around 1800-1900 cps is significant compared to a solid product.
As to claim 27, Ichikawa does not specifically teach a method of preparing the sealant; however, mixing the ingredients together until the sealant is homogenous is prima facie obvious.  Alternatively, Sulemanji teaches preparing the sealant by mixing the following ingredients together (p. 2, [0014]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu and further in view of JP 10-217344, Tanaka (US 5,610,212) and Sulemanji (US 2016/0289509), as applied above, and further in view of Naruse (US 2019/0152174).
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of deproteinized natural rubber and synthetic rubber, 1,3-propanediol as an antifreezing agent, tackifier, water and nonionic surfactant, all having a viscosity of less than 2000 cps at -40ºC, where Wehner and/or Liu teach that by using a biobased 1,3-propanediol, the environmental impacts can be lessened, and JP ‘344 and Tanaka teach a deproteinized natural rubber has high mechanical stability and Sulemanji teaches that a highly filtered rubber latex can prevent clogging of the sealant in the stem.
Ichikawa nor JP ‘538 teach or suggest the inclusion of glycerine, as claimed in instant claims 9 and 10.
Naruse teaches a tire puncture sealant comprising a natural rubber latex and an antifreezing agent comprising a glycol based compound, specifically listed to include 1,3-propanediol, and glycerin, teaching that the inclusion of glycerin improves the balance among sealing performance, storage performance and injectability, as it allows for the viscosity to be set to an appropriate range (p. 4, [0092]-[0094]).  Naruse teaches the amount of glycerin in an amount of 2-50 wt% of the total amount of antifreezing agent (Id.).
When comparing Comparative Example 3 and Example 3 of Naruse, it can be seen that the small addition (5 wt%) of glycerin minimally effects the low temperature viscosity, but significantly improves the storage performance; therefore, one of ordinary skill in the art would expect the substitution of 5 wt% of 1,3-propanediol of Ichikawa or JP ‘538 to provide a tire puncture sealant with a low temperature viscosity of less than 2000 at -40ºC, as claimed.
Ichikawa or JP ‘538 in view of Wehner and/or Liu, JP 10-217344, Tanaka and Sulemanji, and further in view of Naruse is prima facie obvious over instant claims 9 and 10.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa  (US 2015/0175862) or JP ‘538 in view of Wehner and/or Liu, and further in view of JP 10-217344, Tanaka (US 5,610,212) and Sulemanji (US 2016/0289509), as applied above, and further in view of Dowel (US 2018/0304564).
Ichikawa and JP ‘538 each teach tire puncture sealants comprising rubber latex, which can be a blend of deproteinized natural rubber and synthetic rubber, 1,3-propanediol as an antifreezing agent, tackifier, water and nonionic surfactant, all having a viscosity of less than 2000 cps at -40ºC, where Wehner and/or Liu teach that by using a biobased 1,3-propanediol, the environmental impacts can be lessened, and JP ‘344 and Tanaka teach a deproteinized natural rubber has high mechanical stability and Sulemanji teaches that a highly filtered rubber latex can prevent clogging of the sealant in the stem.
Ichikawa nor JP ‘538 teach the viscosity of the sealant at 25ºC, as claimed in instant claims 25 and 26.
Dowel teaches a tire sealant composition, teaching the viscosity at 25ºC of preferably about 30-50 cPs, teaching that the viscosity is an important factor in their efficacy and it has been found that viscosities lower than 30 cPs can cause issues with maintaining suspension of the latex particles while those with much higher viscosities will not be of sufficiently low viscosity to move along the tire chamber and effectively seal in the outer edge and sidewall (p. 6, [0086]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the sealant of Ichikawa with a viscosity of 30-50 cPs, as Dowel teaches that higher viscosities prevent the sealant from moving along the tire chamber, preventing a proper seal from forming.
Ichikawa or JP ‘538 in view of Wehner and/or Liu, JP 10-217344, Tanaka and Sulemanji, and further in view of Dowel is prima facie obvious over instant claims 25 and 26.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
Applicants argue that the examiner provided an unfair and improper interpretation of JP ‘538, as only a partial translation of the Table was provided.
The table used in the rejection over JP ‘538 has been fully translated, as shown in the above rejection.

Applicants argue that JP ‘538 fails to appreciate the environmental advantages of using biobased diols versus the conventional diols made using chemical synthesis.
The examiner agrees; however, this limitation was met using the Wehner and Liu references, where Wehner teaches the use of bio-PDO (biologically derived propanediol) as an antifreeze agent in natural rubber latex based sealants, which contributes to no anthropogenic CO2 emissions to the atmosphere, preventing environmental pollution, and has higher purity than the chemically synthesized 1,3-propanediol.

Applicants argue that JP ‘538 does not teach a highly filtered natural rubber latex with a high mechanical stability.
JP ‘538 teaches that the natural rubber latex can be a deproteinized natural rubber latex prepared in accordance with JP 10-217344 and Tanaka teaches deproteinizing rubber using a similar method of JP ‘344, which provides a MST (mechanical stability) of 1800 seconds (col. 7, Table 1, Example 13).
Sulemanji teaches the use of a highly filtered natural rubber latex that is substantially free of coagulants, teaching that the filtered natural rubber latex results in a latex with a fine, free-flowing state that enables passage through the valve stem of a tire without removing the core and seal (p. 1, [0010]).
Therefore, using a natural rubber latex with a high mechanical stability is within the teachings of JP ‘538 and using a highly filtered rubber latex, which is substantially free of coagulants, is highly beneficial for tire sealants in order to prevent clogging in the stem upon injection.

Applicants argue that the Examiner alludes to Table 1 of Ichikawa as being comparable to the disclosure of JP ‘538.
The examiner cited the table of Ichikawa to show that the particular type of rubber latex does not affect the low temperature viscosity; therefore, one of ordinary skill in the art would expect a blend of NR and SBR to still result in a low temperature viscosity of -40ºC.

Applicants argue that the sealant suggested by Wehner is essentially unlimited in the amount of 1,3-propanediol, as Wehner states that the 1,3-propanediol can have up to about 99% by weight of non-bio-based carbon, far exceeding applicants’ limitation that at least 95% of the antifreeze composition must be a bio-based aliphatic diol.
Wehner suggests that the biologically derived 1,3-propanediol may have 1-100% bio-based carbon content, but actually exemplifies the use of Bio-PDO, which has a biobased content of 100% (p. 4, [0052]-[0055]).  Wehner also teaches that in antifreeze compositions, the Bio-PDO can be the major component of the composition, present in amounts up to 100% by weight based on the total weight of the antifreeze composition (p. 6, [0082]).  Therefore, Wehner absolutely suggests using 100% biologically produced propanediol as an antifreeze agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766